Citation Nr: 0125126	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  01-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
labyrinthitis, to include on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a separate compensable rating for 
irritability of the labyrinth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1947 to August 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In October 1999, the Board held that the veteran was entitled 
to compensation pursuant to 38 U.S.C. § 1151 for irritability 
of the labyrinth and denied entitlement to submission to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration in the first instance 
whether authorization of an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to labyrinthitis, pursuant to 38 C.F.R. 
§ 3.321(b)(1) was appropriate.  In a letter dated in February 
2000, the RO requested guidance from the Board as to how to 
evaluate an additional disability of the labyrinth, over and 
above the already maximum evaluation currently in effect, 
without utilizing the extraschedular provisions.  In April 
2000, the Board held that the issue of establishing an 
appropriate disability rating for irritability of the 
labyrinth was inextricably intertwined with the issue of 
entitlement to an extraschedular rating and vacated that part 
of its October 1999 decision which addressed the issue of 
entitlement to an extraschedular rating.

In July 2001, a video conference hearing was held before Gary 
L. Gick, who is the Board member making this decision.  The 
issues, as reviewed at the hearing, were evaluation of 
labyrinthitis, currently rated as 30 percent disabling, to 
include an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1); and evaluation of irritability of the 
labyrinth, currently rated as 0 percent disabling, to include 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).

The claim for a higher evaluation of labyrinthitis, currently 
rated as 30 percent disabling, to include an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1), will be the subject 
of a Remand at the end of the decision and will not be 
otherwise discussed herein.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for a higher 
evaluation for irritability of the labyrinth.

2.  The RO granted service connection in 1974 for 
labyrinthitis; this is the exact same disability as that for 
which the Board granted benefits under 38 U.S.C. § 1151 in 
October 1999 as labyrinthine irritability.

3.  The service-connected labyrinthitis, currently rated as 
30 percent disabling, and irritability of the labyrinth have 
exactly the same manifestations.


CONCLUSION OF LAW

Inasmuch as the veteran already has a compensable rating for 
labyrinthitis, there is no legal basis for a separate 
compensable rating for irritability of the labyrinth.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.14, 4.87a (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "VCAA") became law while 
this claim was pending.  Further, implementing regulations 
have been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for amendments not applicable here, 
the provisions of the regulations merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

The RO did not consider the case under the VCAA or the 
implementing regulations issued pursuant to that act.  
However, the veteran was not prejudiced.  Compare Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  The veteran was not 
prejudiced  because the VCAA provides for development of 
evidence and, here, the claim for a higher evaluation of 
irritability of the labyrinth will be dismissed because it 
lacks legal merit, not because of the evidence.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In the circumstances of this case, a remand of the claim for 
a higher evaluation of irritability of the labyrinth would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis, at 430 (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to notify and to assist the 
appellant in this issue.  Further development and further 
expending of VA's resources is not warranted.  For these 
reasons, the veteran is not prejudiced by the Board's review 
on the merits.  Compare Bernard, at 393.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints  of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  

A RO rating decision dated March 21, 1974, granted service 
connection for LABYRINTHITIS, CHRONIC, RIGHT, as a disability 
directly due to and proximately the result of the service-
connected otitis media.  The discussion explained that: 

The report of his hospitalization 2-4-74 
to 2-12-74 at VAH [VA Hospital],..., shows 
labyrinthine irritability, secondary to 
mastoid surgery, chronic bilateral 
suppurative otitis media, status post-
right mastoidectomy and mild, positional 
vertigo.  (Emphasis added).

That is, the March 1974 rating decision granted service 
connection for the labyrinthine irritability, resulting from 
the mastoid surgery, describing it as chronic labyrinthitis 
to conform to the rating code.  38 C.F.R. § 4.87a, Code 6204 
(1973).

The veteran recently asserted that his labyrinthine 
irritability was the result of VA treatment and entitled him 
to benefits under 38 U.S.C. § 1151.  In an October 1999 
decision, the Board reviewed the record and made a finding of 
fact that:  

The evidence shows that the veteran 
incurred the additional disability of 
labyrinthine irritability as a result of 
his 1973 mastoidectomy at a VA facility.

On the basis of this finding, the Board's October 1999 
decision granted benefits under 38 U.S.C. § 1151 for 
irritability of the labyrinth.

At this point, the Board notes that the labyrinthine 
irritability discussed in the 1974 RO rating decision and the 
labyrinthine irritability which the Board addressed in 
October 1999 are exactly the same disability with the same 
manifestations.

Moreover, 38 U.S.C. § 1151 provides for the payment of 
compensation for a disability resulting from VA treatment as 
if the disability were service-connected.  38 U.S.C.A. 
§ 1151(a) (West 1991).  It does not provide for additional 
compensation beyond that paid for a service-connected 
disability.  Thus, a grant of the claim under § 1151 would 
not result in additional benefits.

Since regulations specifically prohibit compensating the same 
disability manifestations twice under different diagnoses 
(pyramiding), and the manifestations of the labyrinth 
disability are already evaluated as service-connected 
labyrinthitis, chronic, right, there is no legal basis for a 
separate compensable rating for the manifestations of the 
labyrinth disability for which the Board granted benefits 
under 38 U.S.C. § 1151 for irritability of the labyrinth, in 
October 1999.  The Board does not deny that the veteran is 
entitled to be compensated for his labyrinth manifestations, 
he is simply not entitled to be compensated twice for the 
same manifestations.  As there is no legal basis for 
additional compensation for irritability of the labyrinth, 
that claim will be dismissed.


ORDER

The claim for a compensable rating under 38 U.S.C. § 1151 for 
irritability of the labyrinth is dismissed.


REMAND

As noted above, the VCAA became law while this claim was 
pending.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
implementing regulation issued in August 2001 were to 
establish guidelines regarding the timing and the scope of 
assistance VA will provide to a claimant.  Because of the 
changes brought about by the VCAA and the implementing 
regulations, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law and implementing regulations.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the implementing 
regulations.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  VCAA emphasizes the need to obtain complete records 
from VA and other Federal agencies.  The veteran has 
submitted some recent VA outpatient records.  Complete VA 
medical records for treatment received by the veteran in the 
recent past should be obtained.

During the video conference hearing, as well as in 
correspondence, the veteran asserted that the finding of an 
administrative law judge made in 1983 that the veteran "has 
severe vertigo" was never considered by the RO.  The veteran 
contends, in pertinent part, that the service-connected 
labyrinth manifestations more closely approximate the 
criteria for a 100 percent rating under Code 6205 for 
Meniere's syndrome, with hearing impairment, attacks of 
vertigo and gait impairment.

The veteran's labyrinth disorder has been rated as 30 percent 
disabling since 1973 under Diagnostic Code 6204, the 
diagnostic code for chronic labyrinthitis.  In April 1994, VA 
proposed to amend its rating schedule regarding evaluation of 
disease of the ear and other sense organs.  The following 
information was provided in the Federal Register:

When first included in the rating 
schedule, the term "chronic 
labyrinthitis" under diagnostic code 6204 
was used to indicate pathology affecting 
organs of equilibrium.  That term, 
however, is not used in current medical 
practice; these conditions are currently 
described as vestibular disorders.  For 
this reason, we propose to change the 
heading of code 6204 to "peripheral 
vestibular disorders."

59 Fed. Reg. 17,295, 17,296 (April 12, 1994).  In May 1999, a 
final rule was published which amended that portion of the VA 
Schedule for Rating Disabilities that addresses the ear and 
other sense organs.  The amendment was effective June 10, 
1999.  64 Fed. Reg. 25,202-25,210 (May 11, 1999).  The 
amended regulations provide the following rating criteria for 
peripheral vestibular disorders and Meniere's syndrome:

6204  Peripheral vestibular disorders:
	Dizziness and occasional 
staggering...........      30

	Occasional 
dizziness................................
....      10

Note:  Objective findings supporting the 
diagnosis of vestibular disequilibrium 
are required before a compensable 
evaluation can be assigned under this 
code.  Hearing impairment or suppuration 
shall be separately rated and combined.

6205  Meniere's syndrome (endolymphatic 
hydrops):
	Hearing impairment with attacks of 
vertigo and 	cerebellar gait occurring 
more than once weekly, 	with or without 
tinnitus....................          100

	Hearing impairment with attacks of 
vertigo and 	cerebellar gait occurring 
from one to four times a 	month, with or 
without tinnitus.............          60

	Hearing impairment with vertigo less 
than once a 	month, with or without 
tinnitus................         30

Note:  Evaluate Meniere's syndrome either 
under these criteria or by separately 
evaluating vertigo (as a peripheral 
vestibular disorder), hearing impairment, 
and tinnitus, whichever method results in 
a higher overall evaluation.  But do not 
combine an evaluation for hearing 
impairment, tinnitus, or vertigo with an 
evaluation under diagnostic code 6205.

38 C.F.R. § 4.87, Diagnostic Codes 6204 and 6205.

Review of the record discloses that it has been quite some 
time since the veteran has been examined to determine the 
extent of his service-connected disability.  He should be 
examined.

In Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992) the 
United States Court of Appeals for Veterans Claims (Court) 
noted that the Social Security Administration (SSA) is 
required to do periodic reevaluations of disabled claimants.  
Complete SSA records should be obtained.

The December 2000 statement of the case explained how the new 
rating criteria which became effective in June 1999 applied 
to the claim for a higher evaluation of irritability of the 
labyrinth, rated as 0 percent disabling, but did not address 
how the new regulations applied to the claim for a higher 
evaluation of labyrinthitis, currently rated as 30 percent 
disabling.  The Board notes that a February 1998 statement of 
the case discussed how the old regulations applied to the 
claim for a higher evaluation of labyrinthitis, currently 
rated as 30 percent disabling.  The veteran should be 
provided with a supplemental statement of the case which 
discusses how the new regulations apply to the claim for a 
higher evaluation of labyrinthitis, currently rated as 30 
percent disabling.  38 U.S.C.A. § 7105(d)(1) (West 1991).  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, the claim for a higher evaluation of 
labyrinthitis, currently rated as 30 percent disabling, to 
include consideration of the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1), is REMANDED to the 
RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied. 

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The RO should obtain a complete copy 
of the veteran's VA medical record as of 
February 1996, a year before the current 
claim was received.  

4.  The RO should ask the veteran to 
identify any other health care providers 
who have knowledge of the current extent 
of his service-connected disabilities; and 
to complete the appropriate releases.  
Thereafter, the RO should request the 
veteran's medical records from the health 
care providers.  

5.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of all residuals of 
labyrinthitis.  The claims folder should 
be made available to the examiner for 
review before the examination.  All 
indicated tests and studies should be 
done.  The examiner should express an 
opinion as to whether the service-
connected labyrinth disorder results in 
attacks of vertigo and a cerebellar gait, 
and if so, the frequency of such attacks.

6.  If the veteran fails to report for 
examination, the RO should notify him of 
the provisions of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have had for missing 
the examination.

7.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.

8. Thereafter, the RO should readjudicate 
the claim for a higher evaluation of 
labyrinthitis, currently rated as 30 
percent disabling, to include an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
should discuss how the new regulations 
apply to the claim for a higher evaluation 
of labyrinthitis, as well as the reasons 
for the selection of the diagnostic code 
used in rating the labyrinthitis.  The 
SSOC must also contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


